Case 2:18-cv-03099-DRH-GRB Document 82 Filed 09/10/19 Page 1 of 7 PageID #: 2514



       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
        -------------------------------------------------------------------X
        D.W.M., a minor by Willie Moore,
        his father, and Ursula Moore, his mother,
        D.D.M., a minor by Willie Moore,
        his father, and Ursula Moore, his mother,
        and WILLIE MOORE and URSULA MOORE,                                     ANSWER OF INFANT
                                                                               M.J.
                                  Plaintiffs,
                                                                               Civil Action No.
                 -against-                                                     2:18-cv-03099 (DRH)
                                                                               (GRB)
        ST. MARY SCHOOL, BIAGIO M.
        ARPINO, Principal of St. Mary School, and
        THE ROMAN CATHOLIC DIOCESE OF
        ROCKVILLE CENTRE, KERRI
        LECHTRECKER, individually and as the
        mother of L.M., an infant, MIKE JONES
        and CHRISTINE JONES, individually and
        as parents and natural guardians
        of M.J., an infant, and KRZYSZTOF MARS
        and DOROTA MARS, individually and as
        the parents and natural guardians of M.M.,
        an infant,
                                                     Defendants.
        -------------------------------------------------------------------X

               Defendant, infant M.J., by and through his parents and natural guardians, MICHAEL

       JONES and CHRISTINE JONES, appears, through his attorneys, Guercio & Guercio, LLP, and

       answers the Fifth Amended Complaint (“Complaint”) as follows:

               1.       Denies knowledge or information sufficient to form a belief as to each and every

       allegation contained in Paragraph 1 of the Complaint.

               2.       Denies each and every allegation contained in Paragraphs 2-5 of the Complaint.

               3.       Denies knowledge or information sufficient to form a belief as to each and every

       allegation contained in Paragraphs 6-7 of the Complaint.

               4.       Denies each and every allegation contained in Paragraphs 8-9 of the Complaint.
Case 2:18-cv-03099-DRH-GRB Document 82 Filed 09/10/19 Page 2 of 7 PageID #: 2515



              5.      Denies knowledge or information sufficient to form a belief as to each and every

       allegation contained in Paragraphs 10-16 of the Complaint.

              6.      Denies each and every allegation contained in Paragraphs 17-18 of the Complaint.

              7.      Denies knowledge or information sufficient to form a belief as to each and every

       allegation contained in Paragraphs 19-24 of the Complaint.

              8.      Admits the allegations contained in Paragraphs 25-26 of the Complaint.

              9.      Denies each and every allegation contained in Paragraph 27 of the Complaint and

       reserves questions of law to this Court.

              10.     Denies knowledge or information sufficient to form a belief as to each and every

       allegation contained in Paragraphs 28-65 of the Complaint.

              11.     Denies each and every allegation contained in Paragraphs 66-67 of the Complaint.

              12.     Denies knowledge or information sufficient to form a belief as to each and every

       allegation contained in Paragraphs 68-71 of the Complaint.

              13.     Denies each and every allegation contained in Paragraph 72 of the Complaint.

              14.     Denies knowledge or information sufficient to form a belief as to each and every

       allegation contained in Paragraphs 73-75 of the Complaint.

              15.     Denies each and every allegation contained in Paragraph 76 of the Complaint.

              16.     Denies knowledge or information sufficient to form a belief as to each and every

       allegation contained in Paragraphs 77-84 of the Complaint.

              17.     Denies each and every allegation contained in Paragraph 85 of the Complaint.

              18.     Denies knowledge or information sufficient to form a belief as to each and every

       allegation contained in Paragraphs 86-89 of the Complaint.

              19.     Denies each and every allegation contained in Paragraphs 90-109 of the Complaint.
Case 2:18-cv-03099-DRH-GRB Document 82 Filed 09/10/19 Page 3 of 7 PageID #: 2516



              20.    Denies knowledge or information sufficient to form a belief as to each and every

       allegation contained in Paragraphs 110-128 of the Complaint.

              21.    Denies each and every allegation contained in Paragraphs 129-130 of the

       Complaint.

              22.    Denies knowledge or information sufficient to form a belief as to each and every

       allegation contained in Paragraphs 131-136 of the Complaint.

              23.    Denies each and every allegation contained in Paragraphs 137-138 of the

       Complaint.

              24.    Denies knowledge or information sufficient to form a belief as to each and every

       allegation contained in Paragraphs 139-202 of the Complaint.

              25.    Denies each and every allegation contained in Paragraph 203 of the Complaint.

              26.    Denies knowledge or information sufficient to form a belief as to each and every

       allegation contained in Paragraphs 204-242 of the Complaint.

              27.    Denies each and every allegation contained in Paragraphs 243-250 of the

       Complaint.

              28.    Denies knowledge or information sufficient to form a belief as to each and every

       allegation contained in Paragraphs 251-276 of the Complaint.

              29.    Denies each and every allegation contained in Paragraphs 277-285 of the

       Complaint.

              30.    Denies knowledge or information sufficient to form a belief as to each and every

       allegation contained in Paragraphs 286-291 of the Complaint.

              31.    Denies each and every allegation contained in Paragraphs 292-295 of the

       Complaint.
Case 2:18-cv-03099-DRH-GRB Document 82 Filed 09/10/19 Page 4 of 7 PageID #: 2517



                                 RESPONSE TO THE FIRST CAUSE OF ACTION

              32.     Dismissed by Memorandum & Order dated August 27, 2019.

                               RESPONSE TO THE SECOND CAUSE OF ACTION

              33.     Dismissed by Memorandum & Order dated August 27, 2019.

                                RESPONSE TO THE THIRD CAUSE OF ACTION

              34.     Dismissed by Memorandum & Order dated August 27, 2019.

                               RESPONSE TO THE FOURTH CAUSE OF ACTION

              35.     Dismissed by Memorandum & Order dated August 27, 2019.

                                 RESPONSE TO THE FIFTH CAUSE OF ACTION

              36.     Denies each and every allegation as inapplicable to answering Defendant, and

       refers all questions of fact and law to the Court in this matter.

                                 RESPONSE TO THE SIXTH CAUSE OF ACTION

              37.     Denies each and every allegation as inapplicable to answering Defendant, and

       refers all questions of fact and law to the Court in this matter.

                               RESPONSE TO THE SEVENTH CAUSE OF ACTION

              38.     Denies each and every allegation and refers all questions of fact and law to the

       Court in this matter.

                               RESPONSE TO THE EIGHTH CAUSE OF ACTION

              39.     Dismissed by Memorandum & Order dated August 27, 2019.

                                RESPONSE TO THE NINTH CAUSE OF ACTION

              40.     Dismissed by Memorandum & Order dated August 27, 2019.
Case 2:18-cv-03099-DRH-GRB Document 82 Filed 09/10/19 Page 5 of 7 PageID #: 2518



                                RESPONSE TO THE TENTH CAUSE OF ACTION

           41. Denies each and every allegation as inapplicable to answering Defendant, and refers all

       questions of fact and law to the Court in this matter.

                                          FIRST AFFIRMATIVE DEFENSE

               42.     Plaintiffs fail to state a claim upon which relief may be granted.

                                        SECOND AFFIRMATIVE DEFENSE

               43.     Plaintiffs have failed to establish that they suffered any damages whatsoever.

                                         THIRD AFFIRMATIVE DEFENSE

               44.     The Complaint fails to comply with the pleading requirements of FRCP 8 and is

       therefore a nullity.

                                        FOURTH AFFIRMATIVE DEFENSE

               45.     The Plaintiffs are barred by one or more applicable statute of limitations.

                                         FIFTH AFFIRMATIVE DEFENSE

               46.     The Plaintiffs have not pleaded a cognizable tort in the State of New York and

       therefore cannot recover under any theory of law.

                                         SIXTH AFFIRMATIVE DEFENSE

               47.     The Plaintiffs’ claims are barred by the doctrine of waiver and/or estoppel.

                                       SEVENTH AFFIRMATIVE DEFENSE

               48.     The Plaintiffs have failed to mitigate any alleged damages.

                                        EIGHTH AFFIRMATIVE DEFENSE

               49.     The Plaintiffs’ claims are barred by the doctrine of contributory negligence.
Case 2:18-cv-03099-DRH-GRB Document 82 Filed 09/10/19 Page 6 of 7 PageID #: 2519



                                         NINTH AFFIRMATIVE DEFENSE

              50.     The Plaintiffs cannot establish one or more necessary elements to support a cause

       of action for Intentional Infliction of Emotional Distress.

              WHEREFORE, the answering Defendant demands that the sole remaining claim against

       him be dismissed, with prejudice, and for such other relief as the Court deems just and proper,

       including awarding Defendant the costs of this action, plus reasonable attorneys’ fees.

       Dated: Farmingdale, NY
              September 10, 2019

                                                             _____________/s/________________
                                                             CHRISTOPHER F. MESTECKY
                                                             (CM 6598)

       TO:    Clerk of Court
              All Parties

       VIA ECF

       GGDOCS-404906374-312
Case 2:18-cv-03099-DRH-GRB Document 82 Filed 09/10/19 Page 7 of 7 PageID #: 2520



                                      CERTIFICATE OF SERVICE

              The undersigned, an attorney of record herein, hereby certifies that on September 10,

       2019, the foregoing Answer of Infant M.J., was served via ECF to the following person(s):

        Law Offices of Cory H. Morris                   Tierney & Tierney
        Cory H. Morris, Esq.                            Stephen A. Ruland, Esq.
        Attorneys for Plaintiffs                        Attorneys for Defendant Infant “M.M.”
        33 Walt Whitman Road                            409 Route 112
        Suite 310                                       Port Jefferson Station, New York 11776
        Dix Hills, New York 11746

        Patrick F. Adams, P.C.                          Yannacone & Yannacone, P.C.
        Joseph M. Nador, Esq.                           Victor John Yannacone, Jr., Esq.
        Attorneys for Defendant St. Mary School,        Attorneys for Plaintiffs
        Biagio M. Arpino, and The Roman Catholic        P.O. Box 109
        Diocese of Rockville Centre                     Patchogue, New York 11772
        3500 Sunrise Highway
        Building 300
        Great Neck, New York 11739

        Ray, Mitev & Associates, LLP
        Vesselin Mitev, Esq.
        Attorneys for Defendant Infant “L.M.”
        122 North Country Road
        Miller Place, New York 11764



                                                           _____________/s/________________
                                                           CHRISTOPHER F. MESTECKY
                                                           Guercio & Guercio, LLP
                                                           Attorneys for Defendant Infant “M.J.”
                                                           77 Conklin Street
                                                           Farmingdale, New York 11735
                                                           cmestecky@guerciolaw.com
                                                           (516) 694-3000
